       Case 1:21-cr-00067-ABJ Document 19 Filed 07/30/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                               Case No. 21-CR-0067(ABJ)

               Plaintiff,

        v.

MARK SIMON
         Defendant.



     JOINT MOTION TO CONTINUE STATUS CONFERENCE AND PLEA HEARING DATE

        Mark Simon, by and through his attorney of record, Deputy Federal Public Defender Amy M.

Karlin, and the United States of America, by and through its attorney of record, Assistant United

States Attorney Brenda J. Johnson jointly move for the court to continue the status conference

presently set for Wednesday, August 4, 2021 at 2:00 p.m. to Thursday, August 19, 2021 at 2:00 p.m.

At that date, Mr. Simon will be pleading guilty pursuant to a plea agreement.

//

//

//

//




                                                    1
      Case 1:21-cr-00067-ABJ Document 19 Filed 07/30/21 Page 2 of 2




       Additionally, the parties agree that the time between the last status conference date, June 3,

2021 and August 19, 2021 shall be excluded from calculation under the Speedy Trial Act.


                                             Respectfully submitted,

                                             CUAUHTEMOC ORTEGA
                                             Federal Public Defender



DATED: July 30, 2021                     By /s/ Amy M. Karlin
                                           AMY M. KARLIN
                                           Deputy Federal Public Defender
                                           (Bar No. 150016)
                                           411 West Fourth Street, Suite 7110
                                           Santa Ana, California 92701-4598
                                           Telephone: (714) 338-4500
                                           (E-Mail: Amy_Karlin@fd.org)


                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney


DATED: July 30, 2021                     By /s/ Brenda J. Johnson
                                           BRENDA J. JOHNSON
                                           Assistant United States Attorney
                                           D.C. Bar No. 370737
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-7801
                                           Brenda.Johnson@usdoj.gov




                                                    2
